Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants election on 10/15/2021 is acknowledged. The species requirement mailed 4/6/2021 is withdrawn in view of the allowability of generic claim 1. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art was applied in the parent application 14/916,561. Applicant addresses Kusmiak et al. (Trends in Molecular Medicine Vol.12(7):306-316, 2006). The examiner also points to the arguments set forth in the response filed 1/06/2020 in parent application 14/916,561. The examiner agrees with applicants assertions. US 20100190689 is also pertinent to applicants invention but therein it also indicates not to target with 55nt of a PTC and also to introduce a PTC to target, for example.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635